THROUGHOUT THIS AGREEMENT, WHERE INFORMATION HAS BEEN REPLACED BY AN ASTERISK
(*), THAT INFORMATION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE
OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
 
Product Licensing Agreement
 
This Product Licensing Agreement (“Agreement”) is entered into as of this 1st
day of July, 2007 (“Effective Date”) by and between Phantom Entertainment, Inc.,
a New York corporation having a place of business at 222 Grace Church Street,
Port Chester, New York 10573, United States of America (“Licensor”), and Ione
Technology Inc., a Taiwanese corporation having its principal place of business
at 9F, No.75, Sec.1, Hsin Tai Wu Road, Hsih Chi city, Taipei Hsien 221, Taiwan
(“Licensee”).
 
Recitals
 
Whereas, the Licensee and Licensor are parties to a Product Development and
Manufacturing Agreement entered into on April 17, 2006 and a Manufacturing and
Supply Agreement entered into on November 6, 2006; and
 
Whereas, the Licensor will grant to the Licensee an exclusive, non-transferable
License to produce, distribute, market and sell the Products listed in Exhibit
A, under the Brands listed in Exhibit B, within the Territories defined in
Exhibit C.
 
Whereas, Licensee agrees to pay to Licensor a Royalty on each Product sold under
the terms of the Agreement in accordance with the Royalty schedule in Exhibit D.
The Licensee further agrees to sell the Licensed Products within the price
restrictions detailed in Exhibit E.
 
Now, Therefore, in consideration of the foregoing and of the mutual promises
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:
 
Agreement
 

1
Definitions

 
1.1
“Agreement” shall have the meaning set forth in the first paragraph set forth
above and shall include Exhibits A, B, C, D and E, annexed hereto.

 
1.2
“Advertising” shall mean any act of bringing public attention to the Product
including but not limited to print, video, audio, Internet or any other media.

 
1.3
“Brand” shall mean a mark or visual identification of any type, registered or
not, identifying a business entity or product.

 
1.4
“Confidential Information” shall mean any and all information and materials
disclosed by one party (“Discloser”) to the other party (“Recipient”) (whether
in writing or in oral, graphic, electronic or any other form) that are marked or
described as, identified in writing as, or provided under circumstances
indicating that such information and materials are confidential or proprietary.
The Confidential Information of Licensor includes, without limitation all
information and materials provided by Licensor relating to Licensor’s customers
and the terms of this Agreement.

 
1.5
“Effective Date” is the calendar date upon which Licensor and Licensee agree to
enter the Agreement as evidenced by their respective approval signatures. This
date is set forth in the first paragraph set forth above.


 
 

--------------------------------------------------------------------------------

 
 
1.6
“Intellectual Property” shall mean all ideas or information related to the
Products including but not limited to trade secrets, patents, industrial design,
trademarks or copyrights.

 
1.7
“Initial Term” shall have the meaning set forth in Section 5.1.

 
1.8
“Laws” shall mean any statute, law, regulation, ordinance, rule, judgment,
order, decree, permit, concession, grant, franchise, license, agreement,
directive, guideline, policy or rule of common law, or any governmental
requirement or other governmental restriction or similar form of decision or
determination, or any interpretation or administration of any of the foregoing
by any national, state or local government (or any association, organization or
institution of which any of the foregoing is a member, or to whose jurisdiction
any thereof is subject, or in whose activities any thereof is a participant),
whether now or hereafter in effect.

 
1.9
“License” shall mean the lawful permission granted by the Licensor to the
Licensee to produce, distribute, market and sell the Products under the terms
and conditions set forth in this Agreement.

 
1.10
“Licensee Facility” shall mean the Licensee manufacturing facility located at
Sec. B, Hopewell Industrial City, Sima, Changping Town, Dongguan City, Guangdong
Province, Post code: 523570, P.R.C.

 
1.11
“Licensee” shall have the meaning set forth in the first paragraph set forth
above.

 
1.12
“Licensor” shall have the meaning set forth in the first paragraph set forth
above.

 
1.13
“Product” shall mean the Products and related parts as described more fully on
Exhibit A attached hereto meeting the Specifications.

 
1.14
“Project” shall mean the work conducted and services provided by Licensee
pursuant to this Agreement.

 
1.15
“Release” shall mean, with respect to any Hazardous Material, any release,
spill, emission, emanation, leaking, pumping, injection, deposit, disposal,
discharge, dispersal, leaching or migration of such Hazardous Material into the
indoor or outdoor environment, including, without limitation, the movement of
such Hazardous Material through ambient air, soil, surface water, groundwater,
sea water, wetlands, land or subsurface strata.

 
1.16
“Royalties” shall mean a percentage of the sales price or a fixed amount of each
Product sold by the Licensee which is paid to the Licensor under the terms and
conditions set forth in this Agreement.

 
1.17
“Sales Forecast” shall mean the estimated quantity of Products to be sold within
a future calendar period. This document includes the number of estimated
Products to be sold in each country within a specific time period. This document
is created by the Licensee and provided to the Licensor on a quarterly basis.

 
1.18
“Specifications” shall mean the industry standard Specifications and Licensor
Specifications related to the Products including but not limited to Product
specifications, bill of materials, fabrication drawings, assembly drawings,
assembly procedures, test procedures and inspection procedures.

 
1.19
“Sublicense” shall mean a License either verbal or written granting rights to
the Product to a third party.

 
1.20
“Territories” shall mean the geographic areas within the boundaries or borders
of the countries listed in Exhibit C.

 
1.21
“Tooling” shall mean any devices or materials including but not limited to,
injection molds, test fixtures, software programs, inspection equipment,
printing equipment or artwork which were specially developed or fabricated to
produce or test components of the Products.

 

2
License terms, limitations and restrictions

 
2.1
License Grant. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to Licensee for the term of this Agreement an exclusive,
non-transferable License to produce,



 
-2-

--------------------------------------------------------------------------------

 
 
distribute, market and sell the Products. Subject to the terms and conditions of
this Agreement Licensor grants to Licensee for the term of this Agreement
limited rights to use of Product design data and production tooling for the
exclusive purpose of producing, distributing, marketing and selling the
Products.
 
2.2
License Brand(s). This License restricts the use of Brands the Licensee may use
to produce, distribute, market and sell the Products the Brands listed in
Exhibit B. Licensor’s written approval is required to extend the any of the
terms and conditions of this Agreement to any other Brands.

 
2.3
License Territories. The distribution, marketing and sales of Products under
this License Agreement will be limited to the Territories listed in Exhibit C.
Licensee agrees to restrict Product distribution, marketing and sales to these
Territories.

 
2.4
Product Price Restrictions. The Licensee agrees to strictly comply with the
Licensor defined Product price restrictions listed in Exhibit E.

 
2.5
License Royalty. Licensee agrees to pay to Licensor a Royalty for each Product
sold. The amount of the royalty is declared in the Royalty schedule in Exhibit
D. Licensee agrees to provide Royalty payments to the Licensor under the terms
and conditions set forth in this Agreement.

 
2.6
Licensee Reporting Requirements. Licensee agrees to provide Licensor with
regular reports summarizing the number of Products produced, shipped, sold and
returned. These reports will include the Brand and the country where the product
is shipped, sold or returned. Licensee also agrees to provide forecasted Product
sales data to Licensor. The specific format and frequency of these reports will
be determined by the Licensor.

 
2.7
Licensor Audits. Licensee agrees to provide Licensor or Licensors designee with
reasonable periodic access to Licensee’s business and accounting records for the
purpose of auditing and validating Product production, distribution and sales
volumes. The frequency of audits and the specific records required shall be
solely determined by the Licensor.

 
2.8
Production Location. Licensee agrees to produce all Products under this License
at the Licensee Facility specified in section 1.10. Production of the Products
at any other facility requires written authorization from the Licensor.

 
2.9
Sublicensing. The Licensor will give consideration to Sublicense agreements
proposed by the Licensee. Each Sublicense will require the prior evaluation and
prior written approval by the Licensor. Approved Sublicense agreements along
with the specific terms, Product Brands, approval signatures and related
materials will be appended to this Agreement as a separate Exhibit. Licensee
agrees that the Licensor has exclusive rights to grant Sublicenses.

 
2.10
Product Modifications. This Agreement excludes all rights to the Licensee to
modify the Products in any manner without prior written approval from Licensor.
This restriction does not extend to Brand specific Product components such as
packaging, literature, labels, logos or promotional materials which are unique
to the Licensee’s Brand.

 
2.11
Product Approvals. The Licensor shall reserve the right to review and approve
all elements of the Licensed Products prior to production, distribution,
marketing or sale. Licensee agrees to submit sample Products and Product
documentation to the Licensor for review. Licensee agrees to include any and all
Product changes requested in writing by Licensor.

 
2.12
Product Warranty. The Licensor shall reserve the right to review and approve the
Product warranty terms which will accompany the Products.

 
2.13
Advertising. Licensee shall limit Product Advertising to the Territories listed
in Exhibit C. Licensee agrees to provide Licensor with thorough and detailed
Product Advertising plans. Licensor reserves the right to review and approve all
Internet Product Advertising including but not limited to Licensee’s corporate
website.

 
2.14
Product Qualification and Inspection. Licensee agrees to submit samples of each
Licensed Product to the Licensor for inspection and qualification testing.
Licensee further agrees to allow the



 
-3-

--------------------------------------------------------------------------------

 
 
Licensor’s designated party to access the production facility in order to
inspect the Products and associated manufacturing and quality processes.
 
2.15
Product Certifications. Licensee will obtain and maintain all required
regulatory certifications to legally sell the Product within the Territories
specified in this Agreement. These certifications include but are not limited to
safety, emissions, immunity and environmental.

 
2.16
Licensor Brand. Licensee will obtain Licensor’s prior written approval for any
public use of Licensor’s brand or corporate identity as it relates to this
Agreement or the Licensed Products.

 
2.17
Product Configuration. This License grants to the Licensee the right to combine
a number of individual Product components into a specific Product configuration.
This configuration is identified by the Licensee’s Product model number and
documented in Exhibit A. Licensee agrees to limit production, distribution,
marketing and sales of the Products to the configurations listed in Exhibit A.
Additional configurations may be produced with Licensor’s prior written
approval.

 
2.18
Licensor Intellectual Property. Licensor retains all exclusive rights to
Intellectual Property associated with the Products. No transfer of these rights
is extended to Licensee without written consent of Licensor.

 

3
Payment terms

 
3.1
Use of Initial Product Royalties. Licensee agrees to apply the Royalties from
the initial Product sales to repay Licensee’s actual costs associated with the
pilot build of * (*) units of the Licensor’s Branded Product (Phantom Brand).
Estimated pilot build cost is * ($*). Licensee further agrees to apply initial
Royalties to repay Licensee’s tooling cost for an unplanned overmolded part
described as the “clevis lock”. Estimated tooling cost for the clevis lock is *
($*). When Royalties have been accumulated in the amount equal to these combined
expenses (* ($*)), the Licensee agrees to pay all subsequent Royalties as
described in item 3.2.

 
3.2
Royalty Payment. Licensee agrees to pay Licensor the Royalty amount specified in
Exhibit D for each Product shipped from the Licensee Facility. Licensee will
submit to Licensor a detailed report of actual Product shipments and Royalties
owed to Licensor on a monthly basis. Licensee further agrees to pay all
Royalties due to Licensor in full within * (*) calendar days of each months
ending date. * (*) calendar days after each months ending date will be the
Royalty payment due date. For example; royalty payments for all products shipped
in the month of May will be due * calendar days after the last calendar day of
May.

 
3.3
Late Payment. Licensor grants to Licensee a penalty free * (*) day grace period
after the Royalty payment due date as defined in section 3.2. After this penalty
free grace period, Licensee agrees to pay a late payment penalty to Licensor.
Licensee will pay an additional * (*%) percent penalty on any unpaid Royalties
from * (*) to * (*) days past the Royalty payment due date. Licensee will pay an
additional * (*%) percent penalty on any unpaid Royalties * (*) to * (*) days
past the Royalty payment due date. Licensee will pay an additional * (*%)
percent penalty on any unpaid Royalties from * (*) to * (*) days past the
Royalty payment due date. Licensee will pay an additional * (*%) percent penalty
on any unpaid Royalties more than * (*) days past the Royalty payment due date.

 

4
Indemnification

 

4.1
Licensee’s Indemnification. Licensee agrees to indemnify, defend and hold
harmless Licensor, its affiliates, customers, employees, contractors,
consultants, successors and assigns from and against any losses, liabilities,
costs, damages, claims, fines, penalties and expenses (including, without
limitation, costs of defense or settlement and reasonable attorneys’,
consultants’ and experts’ fees) that arise out of or result from: (a) injuries
or death to persons or damage to property, including theft, in any way arising
out of or caused or alleged to have been caused by the work or services
performed by, or Product provided by, Licensee; (b) assertions under Workers’
Compensation or similar acts made by persons furnished by Licensee; (c) any
breach of any representation or warranty by Licensee or failure of Licensee to
perform its obligations under this Agreement; (d) violation of any Law,
including, without limitation, any environmental Law, in any way arising out of
or caused or alleged to have been caused by Licensee’s work



 
-4-

--------------------------------------------------------------------------------

 
 
or services under this Agreement or by the Product provided by Licensee; or (e)
any contamination, damage or adverse effect on the environment or natural
resources (including, without limitation, the cost of any investigation or
remediation related thereto) in any way arising out of or caused or alleged to
have been caused by Licensee’s work or services under this Agreement or by any
Product provided by Licensee.
 

4.2
Licensor’s Indemnification. Licensor agrees to indemnify, defend and hold
harmless Licensee, its affiliates, customers, employees, contractors,
consultants, successors and assigns from and against any losses, liabilities,
costs, damages, claims, fines, penalties and expenses (including, without
limitation, costs of defense or settlement and reasonable attorneys’,
consultants’ and experts’ fees) that arise out of or result from claims of
infringement of Intellectual Property or other legal rights by any third
parties.

 

5
Term and Termination

 

5.1
Term. The term of this Agreement shall commence on the Effective Date and shall
continue for * (*) consecutive months (“Initial Term”) thereafter unless earlier
terminated as provided in Section 5.2. After expiration of the Initial Term,
this Agreement shall be automatically renewed for successive one (1) year terms
unless either party provides notice of non-renewal at least sixty (60) days
prior to the end of the Initial Term or any renewal term.

 

5.2
Termination. Either party may terminate this Agreement in the event that (a) the
other party breaches any material provision of this Agreement and such breach
continues for a period of thirty (30) calendar days following the receipt by the
defaulting party of notice of such breach, or (b) the other party becomes
insolvent, is adjudicated bankrupt, voluntarily or involuntarily files a
petition for bankruptcy, makes an assignment for the benefit of creditors, seeks
any other similar relief under any bankruptcy Law or related statues or
otherwise becomes financially incapable of performing its obligations in
accordance with the terms of this Agreement, and such judgment, assignment or
incapacity is not revoked within sixty (60) calendar days. 

 

5.3
Effect of Termination. Any provisions of this Agreement, which are intended, by
their specific terms or by necessary implication, to survive the expiration or
termination of this Agreement shall so survive.

 

6
Confidentiality

 

6.1
Restrictions on Disclosure and use of Confidential Information. Recipient shall
not use the Confidential Information of Discloser except for the purpose of
performing its obligations and exercising its rights under this Agreement.
Recipient shall maintain the Confidential Information of Discloser with at least
the same degree of care it uses to protect its own proprietary information of a
similar nature or sensitivity, but no less than reasonable care under the
circumstances. Unless Discloser grants specific, written, advance permission to
do so, Recipient shall not disclose any Confidential Information to any third
party. Recipient shall limit access to the Confidential Information of Discloser
to those employees of Recipient who have a need to know such information in
order to perform its obligations and exercise its rights under this Agreement
and who are bound by confidentiality and non-use obligations to Recipient at
least equivalent to Recipient’s obligations to Discloser under this Agreement.
Should Recipient determine that it needs to disclose Confidential Information of
Discloser to any non-employee (including consultants and contractors) in order
to perform its obligations or exercise its rights under this Agreement,
Recipient shall not do so without the prior written permission of Discloser.
Upon receiving such permission, Recipient may proceed, but only after binding
any such non-employee to confidentiality and non-use obligations to Recipient at
least equivalent to Recipient’s obligations to Discloser under this Agreement.
Recipient shall be responsible to Discloser for the acts and omissions of any
such non-employee with respect to such confidentiality and non-use obligations.

 

7
Limitations on Liability

 
EXCEPT FOR ANY BREACH OF SECTION 6 (“CONFIDENTIALITY”) OR EXCEPT FOR ANY
OBLIGATIONS UNDER SECTION 4 (“INDEMNIFICATION”), IN NO EVENT SHALL EITHER PARTY
BE LIABLE FOR SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY
KIND, OR FOR ANY LOSS OF PROFITS, LOSS OF REVENUE, LOSS RESULTING FROM

 
-5-

--------------------------------------------------------------------------------

 
 
INTERRUPTION OF BUSINESS OR LOSS OF USE OR DATA, WHETHER OR NOT ADVISED OF THE
POSSIBILITY OF SUCH LOSS.
 

8
Miscellaneous

 

8.1
Remedies. The parties agree that any breach of Section 4 shall cause irreparable
harm and significant injury to the non-breaching party which may be difficult to
ascertain. Accordingly, the parties agree that each party shall have the right,
in addition to any other remedies available to it, to obtain an immediate
injunction, without necessity of posting a bond, enjoining any breach by the
other party of Section 4. Notwithstanding anything in this Agreement to the
contrary, Licensor shall be entitled under this Agreement to all of the rights
and remedies available to a contracting party under the Uniform Commercial Code.

 
8.2
Unlicensed Products. Licensee agrees to aid Licensor in identifying and
prosecuting any third party who unlawfully utilizes Licensor’s Intellectual
Property, tooling or any Confidential Information to produce, distribute, market
or sell similar Products at any time in any market. Licensee agrees to utilize
reasonable means and resources to aid Licensor to the same extent Licensee would
use protecting its’ own Intellectual Property, Tooling or any Confidential
Information.

 
8.3
US Dollars. All references to pricing, including, but not limited to Product
Pricing, are reflected in US Dollars and no other currency.

 

8.4
Assignment. Licensee shall not assign, sell, transfer, delegate or otherwise
dispose of, whether voluntarily or involuntarily, by operation of Law or
otherwise, any rights or obligations under this Agreement without the prior
written consent of Licensor. Except as provided herein, any purported
assignment, transfer or delegation by Licensee shall be null and void. Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and permitted assigns.

 

8.5
Governing Law. This Agreement shall be governed by and construed pursuant to the
Laws of the State of New York, without regard to conflict of Laws provisions
thereof. Venue of any action arising out of this Agreement shall be had in the
state or federal courts in New York City, New York, and each party hereto
irrevocably submits to the exclusive jurisdiction and venue of any such court in
any such suit, action or proceeding.

 

8.6
Non-Waiver. Failure by either party to insist upon strict performance of any of
the terms and conditions hereof, or delay in exercising any rights or remedies
provided herein, shall not release the other party from any of the obligations
of this Agreement and shall not be deemed a waiver of any rights of such other
party to insist upon strict performance thereof.

 

8.7
Attorney’s Fees. In the event either party brings legal action to enforce any
provision herein, the prevailing party shall be entitled to collect from the
losing party reasonable attorneys’ fees and costs incurred.

 

8.8
Entire Agreement and Modification. No agreement or understanding in any way
modifying these terms and conditions, either before or after the execution
hereof, shall be binding upon either party unless in writing and signed by both
parties. This Agreement, together with any Specifications, Exhibits and
documents attached hereto and incorporated by reference, constitutes the entire
agreement between the parties as to the Licensing of the Products.

 

8.9
Status of the Parties. Licensee hereby represents and warrants that Licensee is
engaged in an independent business and shall perform its obligations under this
Agreement as an independent Licensee and not as an agent or employee of or a
joint venturer with Licensor; that the persons performing the services hereunder
are not agents or employees of Licensor; that Licensee has and hereby retains,
except as set forth herein, the right to exercise full control with respect to
the means of its performance hereunder and full control over the employment,
direction, compensation and discharge of all employees, agents and
subcontractors assisting in such performance; that Licensee shall be solely
responsible for all matters relating to payment of such employees, including
compliance with worker’s compensation, unemployment and disability insurance,
social security



 
-6-

--------------------------------------------------------------------------------

 
 
withholding, and all such matters; and that Licensee shall be responsible for
the acts of Licensee and the acts of all agents, employees and contractors
employed by Licensee during Licensee’s performance under this Agreement.
 

8.10
Severability. If any one or more of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

8.11
Notice. All notices required hereunder shall be in writing and shall be sent by
(a) internationally recognized courier service (e.g., DHL, Federal Express),
with all postage or delivery charges prepaid, or (b) facsimile, subject to email
confirmation, and shall be addressed to the parties at their addresses set forth
in the first paragraph of this Agreement or to such other address(es) as may be
furnished by written notice in the manner set forth herein.

 

8.12
Headings. The headings of the Sections in this Agreement are for convenience
only and shall not be deemed to affect, qualify, simplify, add to or subtract
from the contents of the clauses which they reference.

 

8.13
Language. The parties agree that this Agreement shall be executed in English,
which shall be the official language for all questions and interpretations
hereunder.

 

8.14
Counterparts. This Agreement may be executed in counterparts, by manual or
facsimile signature, each of which shall be deemed to be an original and both
together shall be deemed to be one and the same agreement.

 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed by their authorized representative as of the Effective Date.
 

Phantom Entertainment, Inc.   Ione Technology Inc.                     By: 
/s/ Greg Koler
  By: 
/s/ Jeff Chiang
 
Name:  Greg Koler
   
Name:  Jeff Chiang
 
Title:  CEO and President
   
Title:  Product Marketing Director
        Date: April 17, 2007      

 
 
-7-

--------------------------------------------------------------------------------

 
 
Exhibit A
Products Covered Under
Product License Agreement
 
LICENSED PRODUCT MODELS


Ione Model Number
Product Description
Gemini-S9
Ione Brand Combo Lapboard Mouse Set
Lynx-S3
Ione Brand Mouse
                       





LICENSED PRODUCT REFERENCE IMAGES


logo here


 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
Licensed Product Brands
 
Brand Owner
Brand Name
Brand Identity (Logo)
Ione Technology, Inc.
Ione
logo here
                          

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
Licensed Territories
 

 
·
Taiwan

 
·
China

 
·
Hong Kong

 
·
Japan

 
·
Korea

 
·
Philippines

 
·
Indonesia

 
·
Viet Nam

 
·
Laos

 
·
Cambodia

 
·
Thailand

 
·
Burma

 
·
Malaysia

 
·
Singapore

 
·
India

 
·
Bangladesh

 
·
Sri Lanka





 
 

--------------------------------------------------------------------------------

 
 
Exhibit D
Royalty Schedule
 
Royalty
Period
Product Model
Per Exhibit A
Royalty
Basis
Licensor Royalty
Per Unit
Estimated Royalty
Per Unit
July 1, 2007
Through
Dec 31, 2007
Gemini-S9
*
*
$*
January 1, 2008
Through
End of Initial Term
Gemini-S9
*
*
$*
Initial Term of the Agreement
Lynx-S3
*
$*
$*





 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
Product Price Restrictions


Product Model Number
Product Description
Lowest Distributor Price
Gemini-S9
Ione Brand Lapboard Mouse Combo Set
$* (US Dollars)
Lynx-S3
Ione Brand Mouse
$* (US Dollars)
                    

 
 
 
 

--------------------------------------------------------------------------------

 
 

 